                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
DANIEN JONAS WALLS,

              Plaintiff,
      v.                                             Case No. 19-cv-1577-pp

JANINE MONTOYA, and
ELISSA LEE,

            Defendants.
______________________________________________________________________________

      ORDER DENYING PLAINTIFF’S MOTION TO AMEND COMPLAINT
                                (DKT. NO. 14)
______________________________________________________________________________

      On October 16, 2020, the court screened the plaintiff’s amended

complaint and allowed to him to proceed on claims against two defendants.

Dkt. No. 7. On December 8, 2020, the defendants filed their answer to the

complaint. Dkt. No. 12. On January 5, 2021, the court received from the

plaintiff a motion asking the court to allow him to amend the complaint a

second time. Dkt. No. 14. The plaintiff says he needs to amend the complaint

“to satisfy the courts and the defendant’s counsel;” he indicates that he makes

the request to amend “based on responses from both the Court and Counsel

stating that I the plaintiff neglected to include all detail from original

complaint.” Id. The plaintiff says that “[s]ome very important facts were left out

assuming they would be transferred or refereed back to original complaint.” Id.

He assures the court that he is making his request in good faith “to assure

transparency for all parties involved in said matter.” Id.



                                          1

           Case 2:19-cv-01577-PP Filed 01/21/21 Page 1 of 3 Document 15
      Under Federal Rule of Civil Procedure 15, “[a] party may amend its

pleading once as a matter of course within” twenty-one days of service or

within twenty-one days after service of a responsive pleading. Fed. R. Civ. P.

15(a)(1). The plaintiff has had his one “as a matter of course” amendment. This

means he may amend “only with the opposing party’s written consent or the

court’s leave.” Fed. R. Civ. P. 15(a)(2). The rule instructs courts to “freely give

leave when justice so requires.” Id. Civil Local Rules 15(a)–(b) (E.D. Wis.)

require that all amended pleadings “reproduce the entire pleading as

amended,” “state specifically what changes are sought by the proposed

amendments” and include the proposed amended pleading “as an attachment

to the motion to amend.”

      The plaintiff’s motion to amend does not comply with the court’s local

rule. The motion does not reproduce the entire pleading as amended. It does

not specifically state the changes he wishes to make. And the plaintiff did not

include the proposed amended complaint as an attachment to the motion. The

court will deny the motion to amend the complaint. See Hinterberger v. City of

Indianapolis, 966 F.3d 523, 528 (7th Cir. 2020) (“[D]istrict courts may require

strict compliance with their local rules.”); Smith v. Adams, 804 F. App’x 390,

391 (7th Cir. 2020) (same for pro se plaintiffs).

      The court also notes that while the plaintiff says that he assumed that

certain facts would be transferred from the original complaint to the amended

complaint, he should not have made that assumption. In her January 9, 2020

screening order, Magistrate Judge Nancy Joseph told the plaintiff that “[t]he


                                          2

         Case 2:19-cv-01577-PP Filed 01/21/21 Page 2 of 3 Document 15
amended complaint takes the place of the prior complaint and must be

complete in itself.” Dkt. No. 6 at 5. She said, “[The plaintiff] cannot simply say,

‘Look at my first complaint for further information.’” Id. If the plaintiff had

carefully read Judge Joseph’s order, he would have known that information

from his original complaint would not have been transferred to the amended

complaint and that the court and the defendants would not refer back from the

amended complaint to the original complaint.

      Now that the defendants have answered the complaint, the court will

enter a scheduling order setting deadlines for completing discovery and for

filing dispositive motions. The court advises the plaintiff to read that order

carefully and comply with its requirements.

      The court DENIES the plaintiff’s motion to amend the complaint. Dkt.

No. 14.

      Dated in Milwaukee, Wisconsin this 21st day of January, 2021.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                         3

          Case 2:19-cv-01577-PP Filed 01/21/21 Page 3 of 3 Document 15
